Appeal from the denial of an application for a writ of habeas corpus made to Supreme Court, Clinton County. Defendant was convicted in Queens County in 1937 of robbery and sentenced to 10 to 30 years in prison. In October, 1957, while serving sentence in Clinton Prison, he presented an application for a writ of habeas corpus to Mr. Justice Ryan which sought a review of the trial in Queens County 20 years earlier. The application for the writ was denied. We think on this record the denial was warranted. Defendant shows no jurisdictional *794infirmity in the mandate under which he is retained in prison. He raises various points of error assigned to the Judge in the 1937 trial, and other questions, such as the contention that the verdict of guilty in 1937 was against the weight of evidence, all of which must be raised by direct appeal from the judgment of the court in Queens County, and none of which is available for review by habeas corpus. Although applications for writs of habeas corpus should be liberally read and construed by the Justices and Judges to whom presented, the relator here makes no showing of any possible valid ground for the issuance of a writ, and the application ought to have been denied. Order unanimously affirmed. Present—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.